Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Examiner’s notes that a properly executed inventor's oath or declaration has not been received for the following inventor(s): Christopher J. Jerdonek.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 6, 7, 13-16, 18, 19, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamat (US 20160034433 A1), in view of Yuan (US 20100088676 A1).

Regarding claim 1, Yamat teaches a method for automatically implementing online merging of changes to a web page document, comprising the steps of (Yamat [2, claim 1] method to merge changes to a web document): 
providing an object of a web page document; determining an object type of the object of the web page document, wherein the web page document is coded in a markup language Yamat [28, 35, 36, 56] web page elements (object) are received, web page may be in markup language format, web page elements are determined); 
selecting a set of attributes of the object type that are to be taken into account during a merging operation involving a plurality of changes to the object, wherein given the object of the object type, receiving a plurality of changes to the object, wherein the plurality of changes comprises a first set of changes and a second set of changes (Yamat [52-56], element properties (object attributes) of first and second document versions are each compared with baseline version to determine changes to element properties in each version compared to baseline, Also see Yamat [33, 34, 36, 38]); 
constructing a merged version of the object that incorporates the plurality of changes to the object; and combining all of the merged attribute values (Yamat [36, 37, 40] based on changes to element properties, a merged version is created, document with various merged element properties is saved).

Yamat does not specifically teach generating a key-value mapping for an original object, wherein the set of attributes is used to associate with the object a key-value mapping, wherein the key-value mapping comprises, for each attribute of the set of attributes a key-value of the mapping, where the name of the attribute is the mapping key and the value of the attribute is the mapping value; generating a key-value mapping for the object after the first set of changes; generating a key-value mapping for the object after the second set of changes; constructing a merged key-value mapping of attributes from the key-value mapping of the original object, the key-value mapping of the object after the first set of changes, and the key-value mapping of the object after the second set of changes, and using the attribute names as the keys.
However Yuan teaches generating a key-value mapping for an original object, wherein the set of attributes is used to associate with the object a key-value mapping, wherein the key-value mapping comprises, for each attribute of the set of attributes a key-value of the mapping, 
using the attribute names as the keys (Yuan [31, 35, 36, 40] customized base document (element 132 in disclosure) and updated document (element 134 in disclosure) are both made by modifying base document (element 130 in disclosure), key-value pairs are determined by pairing element attribute name with element attribute value for each the documents 130, 132 and 134, the key-value pairs for 130, 132 and 134 for a particular element attribute are compared and merged to generate update key-value pair for updated document (element 138 in disclosure)  with the particular element attribute in 138 having the value determined by the merging, element attribute name is used as key).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Yuan of generating a key-value mapping for an original object, wherein the set of attributes is used to associate with the object a key-value mapping, wherein the key-value mapping comprises, for each attribute of the set of attributes a key-value of the mapping, where the name of the attribute is the mapping key and the value of the attribute is the mapping value; generating a key-value mapping for the object after the first set of changes; generating a key-value mapping for the object after the second set of changes; constructing a merged version of the object that incorporates the plurality of changes to the object by: constructing a merged key-value mapping of attributes from the key-value mapping of the original object, the key-value mapping of the object after the first set of changes, and the key-value mapping of the object after the second set of changes, combining all of the merged attribute values, and using the attribute names as the keys, into the invention suggested by Yamat, so that the constructing a merged version of the object that incorporates the plurality of changes to the object and combining all of the merged attribute values of Yamat is based on key-value mapping of objects as taught by Yuan; since both inventions are directed towards merging object attribute values for versions modified from a baseline version, and incorporating the teaching of Yuan into the invention suggested by Yamat would provide the added advantage of allowing attributes to be identified by available information, that is by attribute names, and mapping and merging attribute values based on common attribute name between objects, and the combination would perform with a reasonable expectation of success (Yuan [31, 35, 36, 40]).

Regarding claim 2, Yamat and Yuan teach the invention as claimed in claim 1 above. 
Yamat further teaches integrating the merged version of the object into an updated web page document (Yamat [33, 36] element with merged properties is included in updated document 134).

Regarding claim 3, Yamat and Yuan teach the invention as claimed in claim 2 above. 
Yamat further teaches wherein the markup language comprises a hypertext markup language (HTML) (Yamat [28] web page document may be HTML).

Regarding claim 4 Yamat and Yuan teach the invention as claimed in claim 3 above. 
Yamat further teaches wherein the plurality of changes to the object are asynchronous and independent changes to the HTML content of the web page document (Yamat [12] multiple users may collaborate on document to generate different versions that may be merged).

Regarding claim 6, Yamat and Yuan teach the invention as claimed in claim 1 above. 
Yamat further teaches for each attribute, choosing a three-way merge strategy as a fallback merge strategy for the attribute (Yamat [35, 36, 38] Conflict rules are provided for the three-way merge, rules determine what is picked when the updates in two versions conflict).

Regarding claim 7, Yamat and Yuan teach the invention as claimed in claim 1 above. 
Yamat further teaches wherein the web page document comprises a document in an online collaboration system, and wherein the plurality of changes being merged correspond to multiple edits to the document in the online collaboration system (Yamat [12, 23, 52] multiple users may collaborate on document to generate different versions that may be merged, each version may have multiple changes).

Claim 13, is for a system executing instructions similar to the instructions performed by the method of claim 1, and is rejected under the same rationale. Yamat further teaches a computerized system useful for automatically implementing online merging changes to a web page document, comprising: a processor; a memory containing instructions when executed on the processor, causes the processor to perform operations (Yamat [15, 18, 23-25]).

Claim(s) 14-16 and 18 and 19, is/are dependent on claim 13 above, is/are for a system executing instructions similar to the instructions performed by the method of claim(s) 2-4 and 6-7 respectively, and is/are rejected under the same rationale.

Claims 5, 17, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamat (US 20160034433 A1), in view of Yuan (US 20100088676 A1); and further in view of "Pros and Cons of Using Markdown for Technical Writing", by  Murali S, 
hereinafter referred to as Murali, published November 12th 2018, and retrieved from https://hackernoon.com/pros-and-cons-of-using-markdown-for-technical-writing-34f277418a8a

Regarding claim 5, Yamat and Yuan teach the invention as claimed in claim 2 above. Yamat does not specifically teach wherein the markup language comprises a MARKDOWN markup language.
However Murali teaches wherein the markup language comprises a MARKDOWN markup language (Murali Page 10 of 16, MARKDOWN LANGUAGE has many advantages  including usability in version control platforms, providing semantic meaning for content in a relatively simple way, writing rich formatted content faster than HTML tags, no need to click buttons, platform agnostic, lightweight and versatility).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Murali of wherein the markup language comprises a MARKDOWN markup language, into the invention suggested by Yamat and Yuan; since both inventions are directed towards web page version control, and incorporating the teaching of Murali into the invention suggested by Yamat and Yuan would provide the added advantage of usability in version control platforms, providing semantic meaning for content in a relatively simple way, writing rich formatted content faster than HTML tags, no need to click buttons, platform agnostic, lightweight and versatility, and the combination would perform with a reasonable expectation of success (Murali Page 10 of 16).

Claim(s) 17 is/are dependent on claim 13 above, is/are for a system executing instructions similar to the instructions performed by the method of claim(s) 5 respectively, and is/are rejected under the same rationale.

Claims 8, 20, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamat (US 20160034433 A1), in view of Yuan (US 20100088676 A1); and further in view of Gammans (US 20170060936 A1).

Regarding claim 8, Yamat and Yuan teach the invention as claimed in claim 7 above. 
Yamat does not specifically teach wherein the online collaboration system is for a collaboratively edited online encyclopedia, and wherein the document comprises an encyclopedia article in the collaboratively edited online encyclopedia
However Gammans teaches wherein the online collaboration system is for a collaboratively edited online encyclopedia, and wherein the document comprises an encyclopedia article in the collaboratively edited online encyclopedia (Gammans [5, 6, 256] version control for article edited by multiple users in a collaboratively edited online encyclopedia).
It would have been obvious to one skilled in the art to substitute the document in an online collaboration system of Yamat and Yuan, with the encyclopedia article in the collaboratively edited online encyclopedia as taught by Gammans, to achieve the predictable result of merging edits for encyclopedia article in the collaboratively edited online encyclopedia.

Claim(s) 20, is/are dependent on claim 13 above, is/are for a system executing instructions similar to the instructions performed by the method of claim(s) 8 respectively, and is/are rejected under the same rationale.

Claims 9-12, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamat (US 20160034433 A1), in view of Yuan (US 20100088676 A1); and further in view of Underwood (US 20150113448 A1).

Regarding claim 9, Yamat and Yuan teach the invention as claimed in claim 1 above. Yamat does not specifically teach wherein the object of the web page document comprises a digital image.
However Underwood teaches wherein the object of the web page document comprises a digital image (Underwood [30, 112] managing versions of objects in a web page, object may be digital image).
It would have been obvious to one skilled in the art to substitute the object of the web page document of Yamat and Yuan, with the digital image object of a web page document as taught by Underwood, to achieve the predictable result of merging edits for a digital image object of a web page document (Underwood [30, 112]).

Regarding claim 10, Yamat and Yuan teach the invention as claimed in claim 9 above. 
Yamat does not specifically teach wherein a digital image attribute comprises the size of the digital image.
However Underwood teaches wherein a digital image attribute comprises the size of the digital image (Underwood [112] digital image may have size attribute).

Regarding claim 11, Yamat and Yuan teach the invention as claimed in claim 9 above. 
Yamat does not specifically teach wherein a digital image attribute comprises the alignment of the digital image relative to the web page document containing the digital image.
However Underwood teaches wherein a digital image attribute comprises the alignment of the digital image relative to the web page document containing the digital image (Underwood [150] digital image may have alignment attribute (with table, with page)).

Regarding claim 12, Yamat and Yuan teach the invention as claimed in claim 9 above. Yamat does not specifically teach wherein a digital image attribute comprises a caption associated with the digital image.
However Underwood teaches wherein a digital image attribute comprises a caption associated with the digital image (Underwood [150, 151] image may have a caption attribute associated with it).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dharmalingam (US 20110066626 A1) teaches merging document elements based on attribute comparison.
Bailor (US 20090150394 A1) teaches merging document using document and edit identifiers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178